Citation Nr: 9930349	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  95-21 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for pulmonary tuberculosis, 
cataracts, detached retina, prurigo nodularis, ear 
disability, and nose disability due to exposure to mustard 
gas.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran served on active duty in the United States Navy, 
which is verified from September 1944 to June 1946, and from 
January 1951 to June 1952.  He appears to have had an 
interval period of active duty in the United States Air Force 
from November 1946 to October 1949, with total service of 
approximately 6 years and two months.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1995 decision of the RO, which denied 
the veteran's claim of entitlement to service connection for 
various disabilities due to mustard gas exposure.  In June 
1998, the Board remanded the appeal for additional 
development of the record.  


FINDINGS OF FACT

1.  No medical evidence has been submitted to show that the 
veteran is diagnosed with any current ear or nose disorder.  

2.  Although the veteran is shown to have been treated for 
pulmonary tuberculosis, cataracts, a detached retina, and 
prurigo nodularis, there is no competent evidence to show 
that any of these disorders is related to mustard gas 
exposure.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
service connection for pulmonary tuberculosis, cataracts, a 
detached retina, prurigo nodularis, ear disability, or nose 
disability as a result of exposure to mustard gas.  
38 U.S.C.A. §§ 1101, 1110, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.316 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question is whether the veteran has presented 
well-grounded claims.  If he has not, the claims must fail 
and there is no further duty to assist in the development of 
the claims.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This requirement has been reaffirmed by the 
United States Court of Appeals for the Federal Circuit, in 
its decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), cert. denied, Epps v. West, 118 S.Ct. 2348 (1998).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (Court) which 
made it clear that it would be error for the Board to proceed 
to the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet. App. 341 (1996).

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  In order for a claim to be well 
grounded, there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus (that is, a link or connection) between the 
in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  See also Rabideau v. Derwinski, 2 Vet. App. 141, 
142-143 (1992) (service connection may be granted for a 
chronic, not acute, disease or disability); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992)  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In order to establish service connection for a disability, 
there must be objective evidence that shows that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110.  If a disability is not shown to be chronic 
during service, service connection may nevertheless be 
granted when there is continuity of symptomatology after 
service.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for a disease 
diagnosed after service discharge when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In short, a determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  

In addition, claims based on chronic effects of exposure to 
mustard gas are governed by 38 C.F.R. § 3.316 (1999), which 
provides the following:  

(a)	Except as provided in paragraph (b) 
of this section, exposure to the 
specified vesicant agents during active 
military service under the circumstances 
described below together with the 
subsequent development of any of the 
indicated conditions is sufficient to 
establish service connection for that 
condition:  

(1)	Full-body exposure to nitrogen or 
sulfur mustard during active military 
service together with the subsequent 
development of chronic conjunctivitis, 
keratitis, corneal opacities, scar 
formation, or the following cancers: 
Nasopharyngeal; laryngeal; lung (except 
mesothelioma); or squamous cell carcinoma 
of the skin.  

(2)	Full-body exposure to nitrogen or 
sulfur mustard or Lewisite during active 
military service together with the 
subsequent development of a chronic form 
of laryngitis, bronchitis, emphysema, 
asthma or chronic obstructive pulmonary 
disease.  

(3)	Full-body exposure to nitrogen 
mustard during active military service 
together with the subsequent development 
of acute non-lymphocytic leukemia.  

(b)	Service connection will not be 
established under this section if the 
claimed condition is due to the veteran's 
own willful misconduct (See § 3.301(c)) 
or there is affirmative evidence that 
establishes a nonservice-related 
supervening condition or event as the 
cause of the claimed condition (See 
§ 3.303).  

38 C.F.R. § 3.316 (1999).

In the recent case of Pearlman v. West, 11 Vet. App. 443 
(1998), the Court addressed the application of 38 C.F.R. § 
3.316 in determining the well groundedness of claims such as 
the veteran's.  The Court indicated that under 38 C.F.R. § 
3.316, the initial burden for a well-grounded claim was 
relaxed for veterans who subsequently developed conditions 
specified by the regulation, to the extent that the 
regulation did not require evidence of a medical nexus for 
those conditions, but rather a nexus was presumed if the 
other conditions required by the regulation were met.  
Pearlman at 446.  The Court specified that "the veteran is 
relieved of his burden of providing medical evidence of a 
nexus between the current disability and the in-service 
exposure.  Rather, service connection is granted if the 
appellant has experienced: (1) full body exposure, (2) to the 
specified vesicant agent, (3) during active military service, 
and (4) has subsequently developed the specified conditions;" 
subject to the regulatory exceptions in paragraph (b).  Id.

The Board notes that, in Pearlman, the claimant had stated 
that the veteran had participated in secret testing involving 
mustard gas exposure and he had subsequently developed 
respiratory disorders which were among the conditions 
specified within 38 C.F.R. § 3.316.  Although all efforts by 
VA to substantiate his claimed exposure were unsuccessful, 
the Court held "that for the purpose of submitting a well-
grounded claim relating to exposure to toxic gases under this 
regulation, the Board must assume that the lay testimony of 
exposure is true."  Pearlman at 447.  However, the Court 
further noted that "whether or not the veteran meets the 
requirements of this regulation, including whether or not the 
veteran was actually exposed to the specified vesicant 
agents, is a question of fact for the Board to determine 
after full development of the facts."  Id.  

In the present case, the veteran has argued that he was 
exposed to mustard gas while at the Naval Training Center in 
Great Lakes, Illinois.  Assuming, for the purpose of deciding 
whether the claim is well grounded, that the veteran indeed 
experienced such an exposure, the Board nevertheless finds 
that his claims are not well grounded.  

The veteran's service medical records indicate treatment in 
March 1946 for occasional eye pain related to reading, with 
20/20 vision and no pertinent disorder noted then or on 
subsequent examinations, including at separation in June 
1952.  Treatment for a contusion of the right kidney is shown 
in May 1951, with some bloody urine for a time thereafter, 
but with negative chest, rib cage, and torso x-ray studies 
dated in May and June 1951.  Physical examination in June 
1952, at separation from service, was negative, as were 
earlier physical examinations in October 1944, June 1946, and 
January 1951. 

Post-service evidence of record, including private and VA 
treatment records dated from 1958 to 1994, show notation of, 
or treatment for, inactive pulmonary tuberculosis, cataracts, 
a detached retina related to an accident, and prurigo 
nodularis, a skin abnormality.  While the veteran claims that 
these disorders are related to exposure to mustard gas in 
service, no medical evidence has been submitted to indicate 
such a nexus to service or to in-service incident, such as 
mustard gas exposure.  

Specifically, the medical evidence includes a May 1958 
examination report showing a history of back acne.  On VA 
examination in June 1958, the veteran's nose and eyes were 
negative for abnormality.  His complaints were limited to 
back pain.  An April 1977 private medical statement shows 
treatment for a detached retina, associated with a work-
related incident which involved welding.  Subsequently, he 
was noted to wear glasses and contact lenses, as well as 
bifocals.  An April 1983 private treatment record shows 
diagnoses of hypertension, inactive tuberculosis, a history 
of bilateral cataracts, and a retinal detachment.  The 
pulmonary tuberculosis was again found to be inactive on VA 
examination in June 1983.  Private treatment records from 
1983 and 1984 show treatment for papular lichenified lesions 
scattered over both lower legs and macular hypopigmented 
scarring diagnosed as prurigo nodularis.  

The Board notes that the demonstrated disabilities-pulmonary 
tuberculosis, bilateral cataracts, a detached retina, and 
prurigo nodularis of the lower legs, are not among the 
specified conditions for which the veteran is provided a 
presumption of service incurrence.  38 C.F.R. § 3.316.  
Accordingly, given the absence of a diagnosis of any disease 
specified in § 3.316(a), the veteran is not entitled to a 
presumption of service connection.  As the veteran has 
provided no medical evidence in support of his contentions 
that these problems are related to his claimed mustard gas 
exposure, these claims are not well grounded.  See Caluza, 
and Pearlman, supra.  Additionally, without any evidence of 
any currently diagnosed ear or nose disorder, these claims of 
service connection are clearly not well grounded.  
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).  

The Board also notes that, inasmuch as the veteran is 
offering his own medical opinion and diagnoses, the record 
does not indicate that he has any professional medical 
expertise.  See Bostain v. West, 11 Vet. App. 124, 127 (1998) 
("lay testimony . . . is not competent to establish, and 
therefore not probative of, a medical nexus"); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  

As noted previously, Caluza requires for a claim to be well 
grounded, competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Although, in accordance with 
Pearlman, 38 C.F.R. § 3.316 relaxes the nexus requirement of 
Caluza for certain specified conditions, there is still a 
requirement of competent evidence of a current disability, 
and for disorders not specified within the regulation, there 
is still a requirement of competent evidence of a nexus.  In 
the case at hand, the veteran has not provided competent 
evidence to satisfy these requirements.  There is of record 
no medical evidence to support his lay assertions that he 
currently has any of the specified conditions within 38 
C.F.R. § 3.316; and while tuberculosis, cataracts, a detached 
retina, and prurigo nodularis are demonstrated by the medical 
record, there is no competent evidence that they are causally 
or etiologically related to his assumed exposure to mustard 
gas in service.  Moreover, current ear and nose disorders are 
not shown.  In short, evidence has not been presented to make 
his claims well grounded.  


ORDER

A claim of service connection for pulmonary tuberculosis, 
cataracts, a detached retina, prurigo nodularis, an ear 
disability, or a nose disability due to exposure to mustard 
gas is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

